      I
                  Case 1:21-cv-00839-KWR-SCY Document 1 Filed 08/26/21 Page 1 of 5
  Itl^, let
  I
                                W"t fr/e"ql bat                   Drs/ui* o{       l,lqot         llewce I
  I


                                                                                            F'T{,ED '.,G
                                             lft
  i




  lDu na/d
  i
                                      Sfut         ,   ,.                   ul]lE?_srArEs
                                                                             ALBUe   r..,   ER
                                                                                                    D tsrR tcr couRr
                                                                                                 eu E, rrr ew la rlic-d
                                                                                                                        .

-',
  I
          "   -    -'-
  i

                            V                                               B:*             AUG    26 ZuZt
                                                                                                                    ,**$
                                                                                                                     -t
                                                                                                                     r-<r
                                                                                Mrrcr-iELL R. ELFEre
          fu lg.hullu                                                           -i'-   -ct_EHK-                      "
                                                                                                :_ ;"
              New        l,tesctr.o
                                                                            21cv839 KWR-SCY



                                              clVtL         co{ul?_LA(    N"f

 ijwho calleuts
        De{rnd"ant, G-r,ol'r4^) ts *h" p^ilr.iyra(
                                             u,nlau*fiq( deLts-    n     vrlatr,,n o( ahe
 i$.rc,t<o.tv";,g fn ( (t^reng<d. Arru-pt 0 rq anlTnfia n A rt
 i(rrt(o frr+); w ut6, tct;z-. >E^;",^loU,^,+ ,, tl,*
 ',"To? Docr," pr|rc|pa-\, llu [eatle, o{ ilre N /,f, Klc,0,
 i       Auoi;U'1" -Nu, fr{uyr"u [aw, NIL4SA l0.z-%
 14               ofl,Ltirk Alnwl,to,vtc, ruusf .qtye o^il" '
                         e{erled"
                  bnrl,  ao'l
                              "t orril
idhd     sarol,r               L,+A     and Eoiulu Loal
iry1st                     k
                k.,"i "o fr l, al h. U U i,:r"hl,
                                                        "f
ishkk        0#,i,o   t4 fii,]a E,  Nll(r Cnuyt *sn)   Bnw,uolx
iG*k *Trust         v. R,sk lVohonul funk, lqb, rrltna
                                          gtLy ,ofl, *lrl
             r'
ist*i"s, il( e1"4ql "l{,rto l"                                 W                                                ,

iLaqnr( ae rp4ared by lat^),- Tfih; do nol r]ue out|
ldhal Inrr{ bon61, r' tlry lrr,v< fo,'lurt h Jtut
itra 6t,t/i4br nt fc-on o ffrr, , 'l
                                                                                                            (

iof Sta{es' Cf.fi;" tl,u{ s4u,s tilrv rla nu} hate
I tor(A fi"nls F"r
                     qof */rp olti;,,iis.finifo,i,
        Case 1:21-cv-00839-KWR-SCY Document 1 Filed 08/26/21 Page 2 of 5




        4 sh{.el&4 uffirik hqw- h,lnl }"- oksf-,,
    lw,c.tra,haot frary    o+!A AtM harc; hoJtt1rsdr.lto4
    or 4t1flyn,+ s{ o$lo1 ,*il *bed }{fi.lo/r nle
             d&dol g4+Pto!e€^t
    'ir d.et4ca0
    iclsi
    1a:ltsf-
                                   ,Tt/n;
                      e*+plo!ee^! o_f        ;/*t" Wan{1nd)
                                       +ri.4 5WP   tuo?l,nE ,
          ol* Ju,y- - ooiAoi rtf 4, ?*lor^u +/*- drrttns"ol
                                                   ojrrl Frya
     "{ft,r* : ,!"I 1r7 4 ,cort/n,/H,E f,
    ogai*f 1l* ila,trl ffi/* il t/tofalron                Klc-o
              ,ly                                 "?+L
    Ai                4     hque oyedrowh            fi"     fia,t-erD/"4e//v,

     '.   ''''{'ff,{/r;:':iif';,i                 +a*      /,i"a s{;.tu,
    tl,fr
         *,h*r,iA|to*j,f           4  ;t ") )-tr.A;i r#,i; k
                                      ^,0'
    iat< €-e1€*Lt€5     Wha ,/lrru 6, alr< avl qnrl ,rw{onl
    t*"
        +/"* ,{o^u+trL ettemt @od, TlrB is a b*t:;"p
    luo*rqrl* ,{ T-r<r{-qh ,' 7 f tlIQ4Zgl , /'1" tuq,Xll,tub
    lfn,    i|fi, lr"apn , r{ +, su-{{sa /*-tl,
           Thr, l/,5-. kos /r"", ir a S*rtb ,{ Wst Sryk




    i     //ah/,# seek        fo *4g,/,r{*       ar,,.sfg)ose1a,rtgr}
ia,n.(
            ereqlw     ?f+  D#:{rnf,            ay ,tfowsa b-k ru 5,,
  lo* ",         lrln,mkv /au, Do-ro/affiary d"ilo,ed
i L{ t|/a/rono I/
  a tv6ttuli/7       D,isIrb ,fr,
                     (r'/t'q}Ttr      ruay 2o2o,
                                 cflt triay y'cl.2o" Tt,'s /r11gnn
                                                     lhts Trtqqefea  l
i&"",,1* Crlr.            Iz?-LZt /q-2r,,   irh,,ty hoo#.s'ilu_7r*no
?1 lL?ry,/af ,/"1/* p,*.b, "{ f?lttfi, *1" ,"pdt
ih +l* Gyl cl/e\, fr,ts /1ea/n7- lL" *-nti{rr{,rn ,i snrpeMut
ian4 frar/,o/ /oa            uwsfrr   6o $2. Mdon/ can L',
i
I
I
 Case 1:21-cv-00839-KWR-SCY Document 1 Filed 08/26/21 Page 3 of 5




                           tull, * !/{It 4r;r/ ,,,lllky,

ip{ 41.   ?li,-19 seels /, t),:r* d /fu., urlA
i"{ hil,"Dr#-*./qt
         D"#,        a*4      ho4t/r,tff"riet,* d
                             tb
e,td   atr*{ i"- ilo- P/a,a/,:;# -fr. Vana.fr,n",
da^oqas                au[fxgufi* 0dW_!Z:?l:z_e IZ
    \r kn€l(r fr|r.o fr-l
      F/n,n/t# a ke se-Ls //oorY,//,on fro^
{Au Du.{"^r/a*tt &rueon tr,l offi"e , g/oh 9/
Ne, Aeyto i )n frtnah;* /o*afzs.
                                            u

                                                         /o.)




                             Go)
                                                5l'ry v
            Case 1:21-cv-00839-KWR-SCY Document 1 Filed6n  sl tn,Page 4 of 5
                                                       08/26/21

                                                5 |ay r, frnertcat'l tE$R




        Apptrc-^trcr, {a p{ece=o-oLtu il-"=          D1glr4r,! Co1.1..t Woilsnf-

    prep4ytru fiag aa6t c-as/s" { o^ obrat /" send 5 th?ra t
    '
        a'l|n- saLnt#d /6 qil,/,,no I ctil/ *1*1/oifr a'11,
              T lo nal ftyt,L: 1t-ilece5-raly {- k W Frqi14/rng
        4u *nu- 1-il}4aaltr-'n o-V?:' and oil7r, frx rg rerT
        i -q{d,tb*t a 4,/- a a/a.4te* il ^? hm n aad ca.h.
         b* //e1we/ ae- 4, Z/r/1 -f"q,/ti /t ilu g,r!rr/ *et
         aqif l/o D*&*/a!,f/ i,,^y q$6- tn qyotlthg and-
l/u|**fu 44e,r q ae&u{r|t($- *o,fLt, latu, 'lLu*{q4o,
ir, c,"tri*t y,q,",Ff 11" Aff/*h! qd #u.10 ,7,
     if'           'qt n,*-)r/, Wu^ere
 ]"      +o.i/"ri*                        J:tL gufr;g
 wgri"A +, Wu*-**er tln f#.t;krh
        {o,
                                                                      lorqpr*.*S
        i     ltae   at     F_    a, Eoy 3   94_o    ,     /4,faq, N/4 97ozt



i

                       D o rt a   /d 5-4arp

        ? ehLm       ll,3                           - i'

        1,,/h;; t.p,) [",*at^t;;, q.rc- fin,n5 ,[est "yei I
               vth"f ele ss *{*- rtgltuo*5 de. ?
Case 1:21-cv-00839-KWR-SCY Document 1 Filed 08/26/21 Page 5 of 5
                                                                                                                        .,


                                                                                                                         :
                                                  r€                                                            i
                                                  JA,/
                                                                                  \.\v
                                                                                  s)a-
                                                                                                        F
                                                                                                         \\
                                                                                                                         i




                                       2  -y''l'fr'4a.'                           SL)\
                                                                                  \.s
                                                                                                         $


                              B1?o
                                       at
                                       A-
                                                                                  \sS
                              ;silR
                              sq6'b
                                                                                 --          \           it\-

                                                                                      \*
                              :        oie'=
                              ?' Ji.$<<'.                                             -S
                                                                                                 \A) .s<
                                                                                                 t.-
                                                                                                 F\  R
                                                                                                        rar

                              -                                                       o, d+.
                                        6'                                            -.ja,
                                                                                      q

                                   .S L\)                   s
                                                            .l     yl
                                                                                       rJ


                                      L^")                  cd
                                   =R.w                     +o     fI
                                                                   R'
                                   !\
                                        -(* i-                                             >zc
                                                                     \d =
                                                                   }!s-
                                         g\                                    E;
                        ui                                   :
                        ai
                        $
                           $i
                           s(^                                   n
                                                                   fi'f
                                                                   4*


                                                                     -
                                                                           E dilf1
                                                                       oP rcf  E5H
                                                                 6-- n inf or fi3m
                        r*               ra                                t\e
                        rrG                                  1 ch *#         =ila'
                        rr,
                                                             ry a,. ^mf.l rS E;\
                        ji               >>                               {
                                                                          = I

                                                                            m
                                                                             56m
                        ?'
                                             -:                             f]         ER-g
                                                                                       ox
                        {}                    oA                    €@                 o;
                                              :*                    w,'
                                                  s                 5                       t^\l h
                                                  h,,                o                      !,
                                                                                            Ft
                                                                                                       F:
                                                                                                       ti,
                        i                                             -tf                   aH
                        ?                                           7                       Nl
                                                                                            crN';
                                                                                            wfr
                                                                                            FJr -I
                                                                                                       f?l

                                                                                                                    J


                                                                     =                      T'         F;;
                                                                                            ?r'
                                                                                            Nr         ni:,


                        =

                        :-        -/
                        d     \.o-


                        Y',*q.;
                        +  'L)x t
                             lZt,-
                        {                               ,   r€l
